Exhibit 10.47
SECOND AMENDED AND RESTATED
SECURITY AND PLEDGE AGREEMENT
THIS SECOND AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT (this
“Agreement”) is entered into as of August 8, 2011 among Kid Brands, Inc., a New
Jersey corporation (the “Parent”), Kids Line, LLC, a Delaware limited liability
company (“Kids Line”), Sassy, Inc., an Illinois corporation (“Sassy”), I & J
Holdco, Inc., a Delaware corporation (“I & J”), LaJobi, Inc., a Delaware
corporation (“LaJobi”) and CoCaLo, Inc., a California corporation (“CoCaLo” and
collectively with the Parent, Kids Line, Sassy, I & J, LaJobi and such other
designated subsidiary borrowers from time to time, the “Borrowers” and each a
“Borrower”) and such other parties that may become Obligors hereunder after the
date hereof (together with the Borrowers, individually an “Obligor”, and
collectively the “Obligors”) and BANK OF AMERICA, N.A., in its capacity as
administrative agent (in such capacity, the “Administrative Agent”) for the
holders of the Secured Obligations (defined below).
RECITALS
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of April 2, 2008, as amended (the “Existing Credit Agreement”) among Kids
Line, Sassy, I & J, LaJobi (collectively, the “Existing Borrowers”), certain
subsidiaries of the Existing Borrowers, the lenders party thereto (the “Existing
Lenders”), and Bank of America, N.A. (successor by merger to LaSalle Bank
National Association), as administrative agent, the Existing Lenders required,
as a condition precedent to their entering into the Existing Credit Agreement
and making extensions of credit to or for the account of the Existing Borrowers,
that the Existing Borrowers execute that certain Amended and Restated Guaranty
and Collateral Agreement dated as of April 1, 2008 (the “Existing Security
Agreement”),
WHEREAS, the Lenders have agreed to amend the Existing Credit Agreement pursuant
to the Second Amended and Restated Credit Agreement dated as of the date hereof
(as amended, modified, supplemented, increased, extended, restated, renewed,
refinanced or replaced from time to time, the “Credit Agreement”) among the
Borrowers, the Guarantors from time to time party thereto, the Lenders
identified therein and the Administrative Agent,
WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to participate in Letters of Credit under the Credit Agreement that the Obligors
agree to amend and restate the Existing Security Agreement in accordance with
the terms of this Agreement.
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree to amend and restate the Existing Security Agreement in its
entirety as follows:
1. Definitions.
(a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement, and the following terms
shall have the meanings set forth in the UCC (defined below): Accession,
Account, Adverse Claim, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Financial Asset, Fixtures, General Intangible, Goods,
Instrument, Inventory, Investment Company Security, Investment Property,
Letter-of-Credit Right, Manufactured Home, Money, Proceeds, Securities Account,
Security Entitlement, Security, Software, Supporting Obligation and Tangible
Chattel Paper.

 

 



--------------------------------------------------------------------------------



 



(b) In addition, the following terms shall have the meanings set forth below:
“Collateral” has the meaning provided in Section 2 hereof.
“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.
“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.
“Patent License” means any written agreement providing for the grant by or to an
Obligor of any right to manufacture, use or sell any invention covered by a
Patent.
“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.
“Pledged Equity” means, with respect to each Obligor, (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary of the Parent that is
directly owned by such Obligor and (ii) 65% (or such greater percentage that,
due to a change in any applicable Law after the date hereof, (A) could not
reasonably be expected to cause the undistributed earnings of such First-Tier
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such First-Tier Foreign Subsidiary’s
United States parent and (B) could not reasonably be expected to cause any
material adverse tax consequences to any Loan Party) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each First-Tier Foreign Subsidiary that is directly owned by such Obligor,
including the Equity Interests of the Subsidiaries owned by such Obligor as set
forth on Schedule 1(b) hereto, in each case together with the certificates (or
other agreements or instruments), if any, representing such shares, and all
options and other rights, contractual or otherwise, with respect thereto,
including, but not limited to, the following:
(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and
(2) in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.
“Secured Obligations” means, without duplication, (a) all Obligations and (b)
all costs and expenses incurred in connection with enforcement and collection of
the Obligations, including the reasonable fees, charges and disbursements of
counsel (subject to Section 11.04 of the Credit Agreement).

 

2



--------------------------------------------------------------------------------



 



“Trademark License” means any written agreement providing for the grant by or to
an Obligor of any right to use any Trademark.
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.
“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.
2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Obligor
hereby grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in, any and all right, title
and interest of such Obligor in and to all of the following, whether now owned
or existing or owned, acquired, or arising hereafter (collectively, the
“Collateral”): (a) all Accounts; (b) all Chattel Paper; (c) those certain
Commercial Tort Claims set forth on Schedule 2(c) hereto; (d) all Copyrights;
(e) all Copyright Licenses; (f) all Deposit Accounts; (g) all Documents; (h) all
Equipment; (i) all Fixtures; (j) all General Intangibles; (k) all Instruments;
(l) all Inventory; (m) all Investment Property; (n) all Letter-of-Credit Rights;
(o) all Money; (p) all Patents; (q) all Patent Licenses; (r) all Pledged Equity;
(s) all Software; (t) all Supporting Obligations; (u) all Trademarks; (v) all
Trademark Licenses; and (w) all Accessions and all Proceeds of any and all of
the foregoing.
Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (i) any property
which, subject to the terms of Section 8.08 of the Credit Agreement, is subject
to a Lien of the type described in Sections 8.02(c), 8.02(d) and 8.02(m) of the
Credit Agreement pursuant to documents which prohibit such Obligor from granting
any other Liens in such property and (ii) any General Intangible, permit, lease,
license, contract, Instrument or other agreement of an Obligor to the extent the
grant of a security interest in such General Intangible, permit, lease, license,
contract, Instrument or other agreement in the manner contemplated by this
Agreement, under the terms thereof or under applicable Law, is prohibited or
would give the other parties thereto the right to terminate, accelerate or
otherwise alter such Obligor’s rights, titles and interests thereunder
(including upon the giving of notice or the lapse of time or both); provided
that (a) any such limitation described in the foregoing clause (ii) on the
security interests granted hereunder shall only apply to the extent that any
such prohibition could not be rendered ineffective pursuant to the UCC or any
other applicable Law (including Debtor Relief Laws) or principles of equity and
(b) in the event of the termination or elimination of any such prohibition or
the requirement for any consent contained in any applicable Law, General
Intangible, permit, lease, license, contract or other Instrument, to the extent
sufficient to permit any such item to become Collateral hereunder, or upon the
granting of any such consent, or waiving or terminating any requirement for such
consent, a security interest in such General Intangible, permit, lease, license,
contract or other Instrument shall be automatically and simultaneously granted
hereunder and shall be included as Collateral hereunder.

 

3



--------------------------------------------------------------------------------



 



The Obligors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.
3. Representations and Warranties. Each Obligor hereby represents and warrants
to the Administrative Agent, for the benefit of the holders of the Secured
Obligations, that:
(a) Ownership. Each Obligor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same. Such Obligor is
not aware of any Adverse Claim with respect to the Pledged Equity of such
Obligor.
(b) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Administrative Agent, for the benefit of the holders of the
Secured Obligations, in the Collateral of such Obligor and, when properly
perfected by filing, to the extent such security interest can be perfected by
filing under the UCC, shall constitute a valid and perfected, first priority
security interest in such Collateral (including all uncertificated Pledged
Equity consisting of partnership or limited liability company interests that do
not constitute Securities), free and clear of all Liens except for Permitted
Liens. The taking possession by the Administrative Agent of the certificated
securities (if any) evidencing the Pledged Equity and all other Instruments
constituting Collateral will perfect and establish the first priority of the
Administrative Agent’s security interest in the Pledged Equity evidenced by such
certificated securities and such Instruments. With respect to any Collateral
consisting of a Deposit Account, Securities Entitlement or held in a Securities
Account, upon execution and delivery by the applicable Obligor, the applicable
Securities Intermediary and the Administrative Agent of an agreement granting
control to the Administrative Agent over such Collateral in accordance with the
terms of the UCC, the Administrative Agent shall have a valid and perfected,
first priority security interest in such Collateral.
(c) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, As-Extracted Collateral, Farm Products, Manufactured Homes or standing
timber.
(d) Equipment and Inventory. Each Obligor has exclusive possession and control
of its Equipment and Inventory except (i) for Equipment leased by such Obligor
as a lessee, (ii) for Equipment or Inventory in transit with common carriers,
(iii) as set forth on Schedule 3(d) hereto (as the same may be updated from time
to time by the Obligors upon written notice to the Administrative Agent), or
(iv) other Inventory and Equipment with a fair market value not to exceed
$10,000 in any single location or $200,000 in the aggregate for all locations.
(e) Authorization of Pledged Equity. All Pledged Equity is duly authorized and
validly issued, is fully paid and, to the extent applicable, nonassessable and
is not subject to the preemptive rights of any Person.
(f) No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i) no
Obligor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Administrative Agent hereunder
except as set forth on Schedule 1(b) hereof, and (ii) no Obligor holds any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
requested by the Administrative Agent to be delivered to the Administrative
Agent pursuant to Section 4(a)(i) of this Agreement, having a fair market value
in excess of $250,000 each or $500,000 in the aggregate, other than as set forth
on Schedule 3(f) hereto. All such certificated securities, Instruments,
Documents and Tangible Chattel Paper have been delivered to the Administrative
Agent.

 

4



--------------------------------------------------------------------------------



 



(g) Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Administrative Agent, none of the Collateral consisting of an
interest in a partnership or a limited liability company (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC,
(iii) is an Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.
(h) Mergers, Etc. As of the Closing Date, other than as set forth on
Schedule 3(h) hereto, no Obligor has been party to a merger, consolidation or
other change in structure or used any tradename in the prior five years.
(i) Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of a Lien on such Pledged Equity or
(iii) the exercise of remedies in respect of such Pledged Equity as contemplated
by this Agreement. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (iii) obtaining
control to perfect the Liens created by this Agreement (to the extent required
under Section 4(a) hereof), (iv) such actions as may be required by Laws
affecting the offering and sale of securities, (v) such actions as may be
required by applicable foreign Laws affecting the pledge of the Pledged Equity
of Foreign Subsidiaries and (vi) consents, authorizations, filings or other
actions which have been obtained or made, no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of such Obligor), is required for (A) the grant
by such Obligor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by such Obligor or
(B) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC, the granting of control (to
the extent required under Section 4(a) hereof) or by filing an appropriate
notice with the United States Patent and Trademark Office or the United States
Copyright Office).
(j) Commercial Tort Claims. As of the Closing Date, no Obligor has any
Commercial Tort Claims seeking damages in excess of $250,000 other than as set
forth on Schedule 2(c) hereto.
(k) Copyrights, Patents and Trademarks.
(i) To the best of each Obligor’s knowledge, on the date hereof, each material
Copyright, Patent and Trademark of such Obligor is valid, subsisting, unexpired,
enforceable and has not been abandoned.
(ii) As of the Closing Date, to the best of each Obligor’s knowledge, no
holding, decision or judgment has been rendered by any Governmental Authority
that would limit, cancel or question the validity of any material Copyright,
Patent or Trademark of any Obligor.
(iii) As of the Closing Date, except as set forth on Schedule 3(k)(iii), no
action or proceeding is pending seeking to limit, cancel or question the
validity of any material Copyright, Patent or Trademark of any Obligor, that, if
adversely determined, could reasonably be expected to have a material adverse
effect on the value of any such material Copyright, Patent or Trademark.
(iv) No Obligor has entered into any assignment or license agreement which
grants a security interest in the Copyrights, Patents or Trademarks of any
Obligor hereunder in violation of this Agreement.

 

5



--------------------------------------------------------------------------------



 



4. Covenants. Each Obligor covenants that until such time as the Secured
Obligations have been Fully Satisfied, such Obligor shall:
(a) Instruments/Chattel Paper/Pledged Equity/Control.
(i) If any amount in excess of $250,000 payable under or in connection with any
of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper, or if any property constituting Collateral shall be stored or
shipped subject to a Document, ensure that such Instrument, Tangible Chattel
Paper or Document is either in the possession of such Obligor or its Affiliates
or agents at all times or, if requested by the Administrative Agent to perfect
its security interest in such Collateral, is delivered to the Administrative
Agent duly endorsed in a manner satisfactory to the Administrative Agent. If
requested by the Administrative Agent, such Obligor shall ensure that any
Collateral consisting of Tangible Chattel Paper in excess of $250,000 is marked
with a legend reasonably acceptable to the Administrative Agent indicating the
Administrative Agent’s security interest in such Tangible Chattel Paper.
(ii) Deliver to the Administrative Agent promptly upon the receipt thereof by or
on behalf of an Obligor, all certificates and instruments constituting Pledged
Equity. Prior to delivery to the Administrative Agent, all such certificates
constituting Pledged Equity shall be held in trust by such Obligor for the
benefit of the Administrative Agent pursuant hereto. All such certificates
representing Pledged Equity shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in Exhibit 4(a)(ii)
hereto.
(iii) Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(i) Deposit Accounts (other than Excluded Accounts and subject to Section 7.17
of the Credit Agreement), (ii) Investment Property in excess of $250,000, (iii)
Letter-of-Credit Rights in excess of $250,000 and (iv) Electronic Chattel Paper
in excess of $250,000.
(b) Filing of Financing Statements, Notices, etc. Each Obligor shall execute and
deliver to the Administrative Agent such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Administrative Agent may reasonably request) and
do all such other things as the Administrative Agent may reasonably deem
necessary or appropriate (i) to assure to the Administrative Agent its security
interests hereunder, including (A) such instruments as the Administrative Agent
may from time to time reasonably request in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, (B) with regard
to Copyrights, a Notice of Grant of Security Interest in Copyrights in the form
of Exhibit 4(b)(i), (C) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Exhibit 4(b)(ii) hereto and (D) with regard

 

6



--------------------------------------------------------------------------------



 



to Trademarks, a Notice of Grant of Security Interest in Trademarks for filing
with the United States Patent and Trademark Office in the form of
Exhibit 4(b)(iii) hereto, (ii) to consummate the transactions contemplated
hereby and (iii) to otherwise protect and assure the Administrative Agent of its
rights and interests hereunder. Furthermore, each Obligor also hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other person whom the Administrative Agent may designate, as such
Obligor’s attorney in fact with full power and for the limited purpose to sign
in the name of such Obligor any financing statements, or amendments and
supplements to financing statements, renewal financing statements, notices or
any similar documents which in the Administrative Agent’s reasonable discretion
would be necessary or appropriate in order to perfect and maintain perfection of
the security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable until such time as the Secured
Obligations have been Fully Satisfied. Each Obligor hereby agrees that a carbon,
photographic or other reproduction of this Agreement or any such financing
statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Obligor wherever the
Administrative Agent may in its sole discretion desire to file the same.
(c) Collateral Held by Warehouseman, Bailee, etc. If any Collateral with a fair
market value in excess of $250,000 is at any time in the possession or control
of a warehouseman, bailee or any agent or processor of such Obligor and the
Administrative Agent so requests (i) notify such Person in writing of the
Administrative Agent’s security interest therein, (ii) instruct such Person to
hold all such Collateral for the Administrative Agent’s account and subject to
the Administrative Agent’s instructions and (iii) use commercially reasonable
efforts to obtain a written acknowledgment from such Person that it is holding
such Collateral for the benefit of the Administrative Agent.
(d) Commercial Tort Claims. (i) Promptly forward to the Administrative Agent an
updated Schedule 2(c) listing any and all Commercial Tort Claims by or in favor
of such Obligor seeking damages in excess of $250,000 and (ii) execute and
deliver such statements, documents and notices and do and cause to be done all
such things as may be reasonably required by the Administrative Agent, or
required by Law to create, preserve, perfect and maintain the Administrative
Agent’s security interest in any Commercial Tort Claims initiated by or in favor
of any Obligor.
(e) Books and Records. Mark its books and records (and shall cause the issuer of
the Pledged Equity of such Obligor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.
(f) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property except in the ordinary course of business, unless the
Administrative Agent shall have a perfected Lien on such Fixture or real
property.
(g) Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies. Not without executing and delivering, or causing to be
executed and delivered, to the Administrative Agent such agreements, documents
and instruments as the Administrative Agent may reasonably require, issue or
acquire any Pledged Equity consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a Security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset.

 

7



--------------------------------------------------------------------------------



 



(h) Intellectual Property.
(i) Not do any act or omit to do any act whereby any material Copyright may
become invalidated and (A) not do any act, or omit to do any act, whereby any
material Copyright may become injected into the public domain; (B) notify the
Administrative Agent promptly if it knows that any material Copyright may become
injected into the public domain or of any materially adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any court or tribunal in the United States or
any other country) regarding an Obligor’s ownership of any such Copyright or its
validity; (C) take all necessary steps as it shall deem reasonably appropriate
under the circumstances, to maintain and pursue each application (and to obtain
the relevant registration) of each material Copyright owned by an Obligor and to
maintain each registration of each material Copyright owned by an Obligor
including, without limitation, filing of applications for renewal where
necessary; and (D) promptly notify the Administrative Agent of any material
infringement of any material Copyright of an Obligor of which it becomes aware
and take such actions as it shall reasonably deem appropriate under the
circumstances to protect such Copyright, including, where appropriate, the
bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement.
(ii) Not make any assignment or agreement in conflict with the security interest
in the Copyrights of each Obligor hereunder (except to the extent not prohibited
by the Credit Agreement or this Agreement).
(iii) (A) Continue to use each material Trademark on each and every trademark
class of goods applicable to its then current line of business as reflected in
its then current catalogs, brochures and price lists in order to maintain such
Trademark in full force free from any claim of abandonment for non-use,
(B) maintain in accordance with past practices the quality of products and
services offered under such Trademark, (C) employ such Trademark with the
appropriate notice of registration, if applicable, (D) not adopt or use any mark
that is confusingly similar or a colorable imitation of such Trademark unless
the Administrative Agent, for the ratable benefit of the holders of the Secured
Obligations, shall obtain a perfected security interest in such mark pursuant to
this Agreement, and (E) not (and use commercially reasonable efforts to not
permit any licensee or sublicensee thereof to) do any act or omit to do any act
whereby any such Trademark may become invalidated.
(iv) Not do any act, or omit to do any act, whereby any material Patent may
become abandoned or dedicated.
(v) Notify the Administrative Agent and the holders of the Secured Obligations
promptly if it knows that any application or registration relating to any
material Patent or Trademark may become abandoned or dedicated, or of any
materially adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office or any court or tribunal in any
country) regarding such Obligor’s ownership of any material Patent or Trademark
or its right to register the same or to keep and maintain the same.
(vi) Take all reasonable and necessary steps, including, without limitation, in
any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of each material Patent and
Trademark, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

 

8



--------------------------------------------------------------------------------



 



(vii) Promptly notify the Administrative Agent and the holders of the Secured
Obligations after it learns that any material Patent or Trademark included in
the Collateral is infringed, misappropriated or diluted by a third party and
promptly sue for infringement, misappropriation or dilution, to seek injunctive
relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution, or to take such other actions as it
shall reasonably deem appropriate under the circumstances to protect such Patent
or Trademark.
(viii) Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Obligor hereunder (except to the
extent not prohibited by the Credit Agreement or this Agreement).
Notwithstanding the foregoing, the Obligors may, in their reasonable business
judgment, fail to register, maintain, pursue, preserve or protect any Copyright,
Patent or Trademark which is not material to their businesses.
5. Authorization to File Financing Statements. Each Obligor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time deem
reasonably necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC (including
authorization to describe the Collateral as “all personal property”, “all
assets” or words of similar meaning).
6. Advances. On failure of any Obligor to perform any of the covenants and
agreements contained herein and upon prior written notice to the Obligors
(unless the Administrative Agent reasonably determines that the taking of a
particular action is required prior to giving such notice in order to prevent an
impairment of its rights in and to any Collateral), the Administrative Agent
may, at its sole option and in its sole discretion, perform the same and in so
doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures which the Administrative Agent may make
for the protection of the security hereof or which may be compelled to make by
operation of Law. All such sums and amounts so expended shall be repayable by
the Obligors on a joint and several basis promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Rate. No
such performance of any covenant or agreement by the Administrative Agent on
behalf of any Obligor, and no such advance or expenditure therefor, shall
relieve the Obligors of any Default or Event of Default. The Administrative
Agent may make any payment authorized by the first sentence of this Section in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by an Obligor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.

 

9



--------------------------------------------------------------------------------



 



7. Remedies.
(a) General Remedies. During the continuance of an Event of Default, the
Administrative Agent shall have, in addition to the rights and remedies provided
herein, in the Loan Documents, in any other documents relating to the Secured
Obligations, or by Law (including, but not limited to, levy of attachment,
garnishment and the rights and remedies set forth in the UCC of the jurisdiction
applicable to the affected Collateral), the rights and remedies of a secured
party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others (but subject to legally required written notices to the
extent the same cannot be waived or otherwise modified by this Agreement),
(i) enter on any premises on which any of the Collateral may be located and,
without resistance or interference by the Obligors, take possession of the
Collateral, (ii) dispose of any Collateral on any such premises, (iii) require
the Obligors to assemble and make available to the Administrative Agent at the
expense of the Obligors any Collateral at any place and time designated by the
Administrative Agent which is reasonably convenient to both parties, (iv) remove
any Collateral from any such premises for the purpose of effecting sale or other
disposition thereof, and/or (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Obligors hereby
waives to the fullest extent permitted by Law, at any place and time or times,
sell and deliver any or all Collateral held by or for it at public or private
sale (which in the case of a private sale of Pledged Equity, shall be to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof), at any exchange or broker’s
board or elsewhere, by one or more contracts, in one or more parcels, for Money,
upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements). Each Obligor acknowledges that any such
private sale may be at prices and on terms less favorable to the seller than the
prices and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and, in the case of a sale of
Pledged Equity, that the Administrative Agent shall have no obligation to delay
sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act of 1933. Neither the Administrative Agent’s compliance with
applicable Law nor its disclaimer of warranties relating to the Collateral shall
be considered to adversely affect the commercial reasonableness of any sale. To
the extent the rights of notice cannot be legally waived hereunder, each Obligor
agrees that any requirement of reasonable notice shall be met if such notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to the
Borrowers in accordance with the notice provisions of Section 11.02 of the
Credit Agreement at least 10 days before the time of sale or other event giving
rise to the requirement of such notice. The Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. Each Obligor further acknowledges and
agrees that any offer to sell any Pledged Equity which has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York (to the extent that
such offer may be advertised without prior registration under the Securities Act
of 1933), or (ii) made privately in the manner described above shall be deemed
to involve a “public sale” under the UCC, notwithstanding that such sale may not
constitute a “public offering” under the Securities Act of 1933, and the
Administrative Agent may, in such event, bid for the purchase of such
securities. The Administrative Agent shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given. To
the extent permitted by applicable Law, any holder of Secured Obligations may be
a purchaser at any such sale. To the extent permitted by applicable Law, each of
the Obligors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable Law, the Administrative Agent
may postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by Law, be made at the time
and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place.

 

10



--------------------------------------------------------------------------------



 



(b) Remedies relating to Accounts. During the continuation of an Event of
Default, whether or not the Administrative Agent has exercised any or all of its
rights and remedies hereunder, (i) each Obligor will promptly upon request of
the Administrative Agent instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected by the Administrative Agent
and (ii) the Administrative Agent shall have the right to enforce any Obligor’s
rights against its customers and account debtors, and the Administrative Agent
or its designee may notify any Obligor’s customers and account debtors that the
Accounts of such Obligor have been assigned to the Administrative Agent or of
the Administrative Agent’s security interest therein, and may (either in its own
name or in the name of an Obligor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent’s
reasonable discretion, file any claim or take any other action or proceeding to
protect and realize upon the security interest of the holders of the Secured
Obligations in the Accounts. Each Obligor acknowledges and agrees that the
Proceeds of its Accounts remitted to or on behalf of the Administrative Agent in
accordance with the provisions hereof shall be solely for the Administrative
Agent’s own convenience and that such Obligor shall not have any right, title or
interest in such Accounts or in any such other amounts except as expressly
provided herein. Neither the Administrative Agent nor the holders of the Secured
Obligations shall have any liability or responsibility to any Obligor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Furthermore, during the continuation of an Event of Default, (i) the
Administrative Agent shall have the right, but not the obligation, to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Obligors shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications, (ii) upon the Administrative Agent’s request and
at the expense of the Obligors, the Obligors shall cause independent public
accountants or others reasonably satisfactory to the Administrative Agent to
furnish to the Administrative Agent reports showing reconciliations, aging and
test verifications of, and trial balances for, the Accounts and (iii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.
(c) Deposit Accounts. During the continuation of an Event of Default, the
Administrative Agent may prevent withdrawals or other dispositions of funds in
Deposit Accounts maintained with the Administrative Agent.
(d) Access. In addition to the rights and remedies hereunder, during the
continuation of an Event of Default, the Administrative Agent shall have the
right to enter and remain upon the various premises of the Obligors without cost
or charge to the Administrative Agent, and use the same, together with
materials, supplies, books and records of the Obligors for the purpose of
collecting and liquidating the Collateral, or for preparing for sale and
conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise. In addition, the Administrative Agent may remove Collateral, or any
part thereof, from such premises and/or any records with respect thereto, in
order to effectively collect or liquidate such Collateral.

 

11



--------------------------------------------------------------------------------



 



(e) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Agreement, any other Loan Document, any other document relating to the
Secured Obligations, or as provided by Law, or any delay by the Administrative
Agent or the holders of the Secured Obligations in exercising the same, shall
not operate as a waiver of any such right, remedy or option. No waiver hereunder
shall be effective unless it is in writing, signed by the party against whom
such waiver is sought to be enforced and then only to the extent specifically
stated, which in the case of the Administrative Agent or the holders of the
Secured Obligations shall only be granted as provided herein. To the extent
permitted by Law, neither the Administrative Agent, the holders of the Secured
Obligations, nor any party acting as attorney for the Administrative Agent or
the holders of the Secured Obligations, shall be liable hereunder for any acts
or omissions or for any error of judgment or mistake of fact or law other than
their gross negligence or willful misconduct hereunder. The rights and remedies
of the Administrative Agent and the holders of the Secured Obligations under
this Agreement shall be cumulative and not exclusive of any other right or
remedy which the Administrative Agent or the holders of the Secured Obligations
may have.
(f) Retention of Collateral. In addition to the rights and remedies hereunder,
the Administrative Agent may, in compliance with Sections 9-620 and 9-621 of the
UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.
(g) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Obligors shall be jointly and severally liable for the deficiency, together with
interest thereon at the Default Rate, together with the costs of collection and
the reasonable fees, charges and disbursements of counsel to the Administrative
Agent (subject to Section 11.04 of the Credit Agreement). Any surplus remaining
after the Secured Obligations have been Fully Satisfied shall be returned to the
Obligors or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto.
(h) Intellectual Property. For the purpose of enabling the Administrative Agent
to exercise rights and remedies under this Agreement, each Obligor hereby grants
to Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to such Obligor) to use, license or sublicense for
such purpose, during the continuance of an Event of Default, any IP Rights now
owned or hereafter acquired by such Obligor to the extent not prohibited by the
underlying agreements, if any, related to such IP Rights, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and, to the extent permitted by
terms of the applicable underlying agreement, all computer software and programs
used for the compilation or printout thereof.
8. Rights of the Administrative Agent.
(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Obligor hereby designates and appoints the Administrative Agent, on behalf
of the holders of the Secured Obligations, and each of its designees or agents,
as attorney-in-fact of such Obligor, irrevocably and with power of substitution,
with authority to take any or all of the following actions during the
continuance of an Event of Default:
(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;

 

12



--------------------------------------------------------------------------------



 



(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;
(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;
(iv) receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;
(v) sell, assign, transfer, make any agreement in respect of, or otherwise deal
with or exercise rights in respect of, any Collateral or the goods or services
which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;
(vi) adjust and settle claims under any insurance policy relating thereto;
(vii) execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may reasonably determine necessary in order to perfect and maintain the
security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated therein;
(viii) institute any foreclosure proceedings that the Administrative Agent may
reasonably deem appropriate;
(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;
(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;
(xi) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Administrative Agent or one or more of the holders of the Secured
Obligations or into the name of any transferee to whom the Pledged Equity or any
part thereof may be sold pursuant to Section 7 hereof;
(xii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

 

13



--------------------------------------------------------------------------------



 



(xiii) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;
(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and
(xv) do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.
This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations have been Fully
Satisfied. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so. The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct. This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Collateral.
(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.
(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (ii) taking any steps to clean,
repair or otherwise prepare the Collateral for sale.

 

14



--------------------------------------------------------------------------------



 



(d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any holder of Secured Obligations shall have any obligation or liability under
any Account (or any agreement giving rise thereto) by reason of or arising out
of this Agreement or the receipt by the Administrative Agent or any holder of
Secured Obligations of any payment relating to such Account pursuant hereto, nor
shall the Administrative Agent or any holder of Secured Obligations be obligated
in any manner to perform any of the obligations of an Obligor under or pursuant
to any Account (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto), to present or file any claim, to take
any action to enforce any performance or to collect the payment of any amounts
which may have been assigned to it or to which it may be entitled at any time or
times.
(e) Voting and Payment Rights in Respect of the Pledged Equity.
(i) So long as no Event of Default shall exist, each Obligor may (A) exercise
any and all voting and other consensual rights pertaining to the Pledged Equity
of such Obligor or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Credit Agreement and (B) receive and retain any
and all dividends (other than stock dividends and other dividends constituting
Collateral which are addressed hereinabove), principal or interest paid in
respect of the Pledged Equity to the extent they are not prohibited under the
Credit Agreement; and
(ii) During the continuance of an Event of Default, (A) all rights of an Obligor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to clause (i)(A) above shall cease and all such
rights shall thereupon become vested in the Administrative Agent which shall
then have the sole right to exercise such voting and other consensual rights,
(B) all rights of an Obligor to receive the dividends, principal and interest
payments which it would otherwise be authorized to receive and retain pursuant
to clause (i)(B) above shall cease and all such rights shall thereupon be vested
in the Administrative Agent which shall then have the sole right to receive and
hold as Collateral such dividends, principal and interest payments, and (C) all
dividends, principal and interest payments which are received by an Obligor
contrary to the provisions of clause (ii)(B) above shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
property or funds of such Obligor, and shall be forthwith paid over to the
Administrative Agent as Collateral in the exact form received, to be held by the
Administrative Agent as Collateral and as further collateral security for the
Secured Obligations.
(f) Releases of Collateral. If any Collateral shall be sold, transferred or
otherwise disposed of by any Obligor in a transaction not prohibited by the
Credit Agreement, then the Administrative Agent, at the request and sole expense
of such Obligor, shall promptly execute and deliver to such Obligor all releases
and other documents, and take such other action, reasonably necessary for the
release of the Liens created hereby or by any other Collateral Document on such
Collateral. The Administrative Agent may release any of the Pledged Equity from
this Agreement or may substitute any of the Pledged Equity for other Pledged
Equity without altering, varying or diminishing in any way the force, effect,
lien, pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.
9. Application of Proceeds. Upon the acceleration of the Obligations pursuant to
Section 9.02 of the Credit Agreement, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any holder of the Secured Obligations in Money, will be
applied in reduction of the Secured Obligations in the order set forth in
Section 9.03 of the Credit Agreement.

 

15



--------------------------------------------------------------------------------



 



10. Continuing Agreement.
(a) This Agreement shall remain in full force and effect until such time as the
Secured Obligations have been Fully Satisfied, at which time this Agreement and
the security interest and Liens granted hereunder shall automatically terminate
and be released, and the Administrative Agent shall, upon the request and at the
expense of the Obligors, execute and deliver all UCC termination statements and
other documents reasonably requested by the Obligors evidencing such termination
and release.
(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any Debtor Relief Law,
all as though such payment had not been made; provided that in the event payment
of all or any part of the Secured Obligations is rescinded or must be restored
or returned, all reasonable costs and expenses (including without limitation any
reasonable legal fees and disbursements) incurred by the Administrative Agent or
any holder of the Secured Obligations in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.
11. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.01 of the Credit Agreement; provided that any
update or revision to Schedule 2(c) hereof delivered by any Obligor shall not
constitute an amendment for purposes of this Section 11 or Section 11.01 of the
Credit Agreement.
12. Successors in Interest. This Agreement shall be binding upon each Obligor,
its successors and assigns and shall inure, together with the rights and
remedies of the Administrative Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Administrative Agent and the holders of the
Secured Obligations and their successors and permitted assigns.
13. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 11.02 of the Credit Agreement.
14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart. Delivery of executed counterparts of this Agreement by facsimile or
other electronic means shall be effective as an original.
15. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.
16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

 

16



--------------------------------------------------------------------------------



 



17. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
18. Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Secured Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.
19. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement during the continuation of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Secured Obligations or any of the rights of the Administrative Agent or the
holders of the Secured Obligations under this Agreement, under any other of the
Loan Documents or under any other document relating to the Secured Obligations.
20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as an “Obligor” and have
all of the rights and obligations of an Obligor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Joinder Agreement.
21. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.
22. Consent of Issuers of Pledged Equity. Each issuer of Pledged Equity party to
this Agreement hereby acknowledges, consents and agrees to the grant of the
security interests in such Pledged Equity by the applicable Obligors pursuant to
this Agreement, together with all rights accompanying such security interest as
provided by this Agreement and applicable law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such issuer.
[remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------



 



Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

          OBLIGORS:   KID BRANDS, INC.,
a New Jersey corporation
      By:   /s/ Bruce G. Crain       Name: Bruce G. Crain      
Title:   President and CEO       KIDS LINE, LLC,
a Delaware limited liability company
      By:   /s/ Bruce G. Crain       Name: Bruce G. Crain       Title:   Vice
President       SASSY, INC.,
an Illinois corporation
      By:   /s/ Bruce G. Crain       Name: Bruce G. Crain       Title:   Vice
President       I & J HOLDCO, INC.,
a Delaware corporation
      By:   /s/ Bruce G. Crain       Name: Bruce G. Crain       Title:   Vice
President       LAJOBI, INC.,
a Delaware corporation
      By:   /s/ Bruce G. Crain       Name: Bruce G. Crain       Title:   Vice
President       COCALO, INC.,
a California corporation
      By:   /s/ Bruce G. Crain       Name: Bruce G. Crain       Title:   Vice
President    

 

18



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written.

              BANK OF AMERICA, N.A., as Administrative Agent    
 
            By:   /s/ Erin M. Frey              
 
  Name:   Erin M. Frey    
 
  Title:   Vice President    

 

19



--------------------------------------------------------------------------------



 



SCHEDULE 1(b)
PLEDGED EQUITY
OBLIGOR: Kid Brands, Inc.

                              Certificate     Name of Subsidiary   Number of
Shares   Number   Percentage Ownership  
Kids Line, LLC
  100 Membership Units   NOT CERTIFICATED     100 %
Sassy, Inc.
  100 Shares     1       100 %
I & J HoldCo, Inc.
  100 Shares     1       100 %
RB Trademark Holdco, LLC
  100 Membership Units   NOT CERTIFICATED     100 %

OBLIGOR: Kids Line, LLC

                              Certificate     Name of Subsidiary   Number of
Shares   Number   Percentage Ownership  
Kids Line Australia Pty Ltd.
  48,750 Shares     5       100 %
Kids Line UK Limited
  650 Shares     2       100 %

OBLIGOR: I &J HoldCo, Inc.

                              Certificate     Name of Subsidiary   Number of
Shares   Number   Percentage Ownership  
LaJobi, Inc.
  100 Shares     2       100 %
CoCaLo, Inc.
  100 Shares     8       100 %

 

20



--------------------------------------------------------------------------------



 



SCHEDULE 2(c)
COMMERCIAL TORT CLAIMS
None.

 

21



--------------------------------------------------------------------------------



 



SCHEDULE 3(d)
INVENTORY

          Grantor   Collateral   Lessor/Bailee/Consignee/Warehouseman
Kids Line, LLC
  Various   Southgate Business and Industrial Park Developers
c/o Goldrich & Kest
5150 Overland Avenue
Culver City, CA 90230
 
       
LaJobi, Inc.
  Various   IndCor Properties, LLC
c/o Jones Lang LaSalle
400 Interspace Pkwy, Bldg D, 1st Floor
Parsippany, NJ 07054

 
       
LaJobi, Inc.
  Various   LaJobi c/o JMKC
2839 E. El Presidio St.
Carson, CA 90810
 
       
LaJobi, Inc.
  Various   NJ 3PL — Sanyo
1240 Cranbury South River Road
Cranbury, NJ 08512

 
       
LaJobi, Inc.
  Various   NJ 3PL — Hermans1
83 Stultz Road
Cranbury, NJ 08512
 
       
LaJobi, Inc.
  Various   LaJobi c/o Sanyo Logistics
8400 Milliken Avenue
Rancho Cucamonga, CA 91730
 
       
CoCaLo, Inc.
  Various   Goods are in custody of DOT Fulfillment, a provider of logistics
services to CoCaLo, Inc. The location is 1801 Standard Ave., Santa Ana, CA
92707.
 
       
CoCaLo, Inc.
  Various   Goods are in custody of DOT Fulfillment, a provider of logistics
services to CoCaLo, Inc. The location is 2525 Pullman, Santa Ana, CA 92705

 

      1  
Inventory with a value of less than $250,000 at this location.

 

22



--------------------------------------------------------------------------------



 



SCHEDULE 3(f)
INSTRUMENTS; DOCUMENTS; TANGIBLE CHATTEL PAPER
None.

 

23



--------------------------------------------------------------------------------



 



SCHEDULE 3(h)
MERGERS, CONSOLIDATIONS, CHANGE IN STRUCTURE OR USE OF TRADENAMES

1.  
Kid Brands, Inc. sold its gift business to The Russ Companies, Inc., a Delaware
corporation, as of December 23, 2008; such sale included the sale of all
outstanding capital stock of the following entities:

  •  
Russ Berrie U.S. Gift, Inc., a Delaware corporation;
    •  
Russ Berrie and Company Investments, Inc., a New Jersey corporation;
    •  
Russ Berrie and Company Properties, Inc., a New Jersey corporation;
    •  
Russplus, Inc., a New Jersey corporation;
    •  
Russ Australia Pty Limited ACN 088 221 881, a registered company under the
Corporations Act 2001 of Australia;
    •  
Russ Berrie (Ireland) Limited, a company limited by shares organized in Ireland;
    •  
Russ Berrie (U.K.) Limited, a company limited by shares organized in the United
Kingdom; and
    •  
Tri Russ International (Hong Kong) Limited, a company limited by shares
organized in Hong Kong.

2.  
RB Trademark Holdco, LLC (“IP Sub”), originally wholly-owned by Russ Berrie U.S.
Gift, Inc., became wholly-owned by Russ Berrie and Company, Inc. (now known as
Kid Brands, Inc.) as of December 23, 2008. In connection therewith, various
items of intellectual property were transferred to IP Sub.
  3.  
As of December 23, 2008, Russ Berrie and Company Investments, Inc. assigned all
of the outstanding capital stock in BOA Done, Inc., a West Virginia corporation,
to Russ Berrie and Company, Inc. (now known as Kid Brands, Inc.).
  4.  
As of December 23, 2008, Russ Berrie (U.K.) Limited assigned all of the
outstanding capital stock of each of the following entities to Russ Berrie and
Company, Inc. (now known as Kid Brands, Inc.):

  •  
Russ Berrie (Holdings) Limited; and
    •  
Russ Berrie (Deutschland) GmbH.

5.  
LaJobi, Inc. and CoCaLo, Inc. both became subsidiaries of I&J HoldCo, Inc. in
April 2008.
  6.  
I & J HoldCo., Inc. is in the process of forming two wholly-owned subsidiaries:
(i) I&J Quality Co., Ltd, a Thailand company, and (ii) I&J International (Hong
Kong) Limited, a Hong Kong company (“KBHK”); and KBHK is in the process of
forming I&J Quality Consulting (Shenzhen) Co., Ltd., to be a wholly-owned PRC
(Shenzhen) company.

 

24



--------------------------------------------------------------------------------



 



SCHEDULE 3(k)(iii)
INTELLECTUAL PROPERTY PROCEEDINGS
Two pending applications of Sassy, Inc., trademark app. no. 77/808566 (Ladybug
Design) and trademark app. no. 77/808544 (SASSY and Ladybug Design), are the
subject of oppositions that were filed in 2010 by Littlewoods in the USPTO.

 

25



--------------------------------------------------------------------------------



 



EXHIBIT 4(a)(ii)
IRREVOCABLE STOCK POWER
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
the following Equity Interests of                                         , a
                     corporation:

      No. of Shares   Certificate No.

and irrevocably appoints                                          its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him.

                    By:           Name:           Title:      

 

26



--------------------------------------------------------------------------------



 



EXHIBIT 4(b)(i)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
PATENTS
United States Patent and Trademark Office
Ladies and Gentlemen:
Please be advised that pursuant to the Second Amended and Restated Security and
Pledge Agreement dated as of August 8, 2011 (as the same may be amended,
modified, extended or restated from time to time, the “Agreement”) by and among
the Obligors party thereto (each an “Obligor” and collectively, the “Obligors”)
and Bank of America, N.A., as administrative agent (the “Administrative Agent”)
for the holders of the Secured Obligations referenced therein, the undersigned
Obligor has granted a continuing security interest in and continuing lien upon
the patents and patent applications shown below to the Administrative Agent for
the ratable benefit of the holders of the Secured Obligations:
PATENTS

              Description of     Patent No.   Patent Item   Date of Patent      
        See Schedule 1 attached hereto    

PATENT APPLICATIONS

              Description of   Date of Patent Applications No.   Patent Applied
for   Patent Applications               See Schedule 1 attached hereto    

 

27



--------------------------------------------------------------------------------



 



The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing patents and patent applications (i) may only be
terminated upon the termination of the Agreement or otherwise in accordance with
the terms of the Agreement and (ii) is not to be construed as an assignment of
any patent or patent application.

            Very truly yours,
      [Obligor]
      By:           Name:           Title:        

Acknowledged and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent

             
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

 

28



--------------------------------------------------------------------------------



 



EXHIBIT 4(b)(ii)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
TRADEMARKS
United States Patent and Trademark Office
Ladies and Gentlemen:
Please be advised that pursuant to the Second Amended and Restated Security and
Pledge Agreement dated as of August 8, 2011 (as the same may be amended,
modified, extended or restated from time to time, the “Agreement”) by and among
the Obligors party thereto (each an “Obligor” and collectively, the “Obligors”)
and Bank of America, N.A., as Administrative Agent (the “Administrative Agent”)
for the holders of the Secured Obligations referenced therein, the undersigned
Obligor has granted a continuing security interest in and continuing lien upon
the trademarks and trademark applications shown below to the Administrative
Agent for the ratable benefit of the holders of the Secured Obligations:
TRADEMARKS

              Description of     Trademark No.   Trademark Item   Date of
Trademark                         See Schedule 1 attached hereto    

TRADEMARK APPLICATIONS

              Description of   Date of Trademark Applications No.   Trademark
Applied for   Trademark Applications               See Schedule 1 attached
hereto    

 

29



--------------------------------------------------------------------------------



 



The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing trademarks and trademark applications (i) may only be
terminated upon the termination of the Agreement or otherwise in accordance with
the terms of the Agreement and (ii) is not to be construed as an assignment of
any trademark or trademark application.

            Very truly yours,
      [Obligor]
      By:           Name:           Title:        

Acknowledged and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent

             
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

 

30



--------------------------------------------------------------------------------



 



EXHIBIT 4(b)(iii)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
COPYRIGHTS
United States Copyright Office
Ladies and Gentlemen:
Please be advised that pursuant to the Second Amended and Restated Security and
Pledge Agreement dated as of August 8, 2011 (as the same may be amended,
modified, extended or restated from time to time, the “Agreement”) by and among
the Obligors party thereto (each an “Obligor” and collectively, the “Obligors”)
and Bank of America, N.A., as administrative agent (the “Administrative Agent”)
for the holders of the Secured Obligations referenced therein, the undersigned
Obligor has granted a continuing security interest in and continuing lien upon
the copyrights and copyright applications shown below to the Administrative
Agent for the ratable benefit of the holders of the Secured Obligations:
COPYRIGHTS

              Description of     Copyright No.   Copyright Item   Date of
Copyright               See Schedule 1 attached hereto    

COPYRIGHT APPLICATIONS

              Description of   Date of Copyright Applications No.   Copyright
Applied for   Copyright Applications               See Schedule 1 attached
hereto    

 

31



--------------------------------------------------------------------------------



 



The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing copyrights and copyright applications (i) may only be
terminated upon the termination of the Agreement or otherwise in accordance with
the terms of the Agreement and (ii) is not to be construed as an assignment of
any copyright or copyright application.

            Very truly yours,
      [Obligor]
      By:           Name:           Title:        

Acknowledged and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent

             
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

 

32